Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-18-2008

USA v. Pfund
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4892




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Pfund" (2008). 2008 Decisions. Paper 522.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/522


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT

                        ___________

                        No. 06-4892
                        ___________


              UNITED STATES OF AMERICA

                              vs.

                       NICOLE PFUND,
                    a/k/a KELLY LASEY,
                      a/k/a JAMIE HART,
                 a/k/a TABITHA RASTELLI,
                   a/k/a STACEY MONTY,
                  a/k/a DIANE COSTELLO,
                 a/k/a DANA EISENHOWER

                     Nicole Pfund, Appellant

                        ___________


        On Appeal from the United States District Court
                  for the District of Delaware
               (D.C. Criminal No. 06-cr-00023)
        District Judge: The Honorable Kent A. Jordan
                          ___________

          Submitted Under Third Circuit LAR 34.1(a)
                     September 9, 2008




BEFORE: SLOVITER, FUENTES, and NYGAARD, Circuit Judges.
                                (Filed: September 18, 2008)

                                          ___________

                                OPINION OF THE COURT
                                     ___________
NYGAARD, Circuit Judge.

       Appellant, Nicole Pfund, pleaded guilty to one count of bank fraud, a violation of

18 U.S.C. §§ 1344(1) and 2. She was sentenced to one hundred months’ imprisonment

and five years of supervised release. Pfund was also ordered to pay restitution in the

amount of $36,149.06 to her victims. She appeals her sentence as procedurally and

substantively unreasonable. We will affirm.

       Following United States v. Booker, 543 U.S. 220 (2005), we review a sentence for

reasonableness. The record on appeal indicates that the District Court reasonably

considered and applied the Section 3553(a) factors in determining Pfund’s sentence,

including her argument for a variance. The sentence imposed was within the range

suggested by the guidelines, notably at the low end of that range. Further, the District

Court made adequate findings on the record, reflecting its meaningful consideration of the

factors set out in 18 U.S.C. § 3553(a).

       Having determined that the District Court gave “meaningful consideration” to the

relevant factors, we find that the District Court did not abuse its discretion in applying

them to Pfund. United States v. Schweitzer, 454 F.3d 197, 204 (3d Cir. 2006), cert.

denied, 127 S.Ct. 600 (2006). The District Court's sentence was within the Guidelines



                                               2
range for the offense level to which Pfund agreed, and the District Court clearly

articulated its reasons for sentencing Pfund. Accordingly, we reject Pfund’s claim that

the sentence imposed was unreasonable and will affirm the District Court.




                                             3